                                          Case 4:19-cv-02252-YGR Document 33 Filed 08/22/19 Page 1 of 1




                                   1

                                   2

                                   3                                UNITED STATES DISTRICT COURT

                                   4                               NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     BRIAN BEST,                                       CASE NO. 19-cv-02252-YGR
                                   7                  Plaintiff,
                                                                                           ORDER DENYING AS MOOT DEFENDANT’S
                                   8            vs.                                        MOTION TO DISMISS AND MOTION FOR
                                                                                           MORE DEFINITE STATEMENT
                                   9     SONOMA COUNTY SHERIFFS DEPARTMENT,
                                         ET AL.,                                           Re: Dkt. Nos. 9, 11
                                  10
                                                      Defendants.
                                  11

                                  12          On May 29, 2019, defendant Sonoma County Sheriffs Department filed motions to dismiss
Northern District of California
 United States District Court




                                  13   plaintiff’s complaint pursuant to Federal Rules of Civil Procedure 12(b)(5) and (6) and for a more

                                  14   definite statement pursuant to Rule 12(e). (Dkt. Nos. 9, 11.) On August 16, 2019, plaintiff filed

                                  15   an amended complaint against defendants. (Dkt. No. 32.)

                                  16          In light of the filing of plaintiff’s amended complaint, defendant’s motion to dismiss and

                                  17   motion for a more definite statement are DENIED AS MOOT.

                                  18          This Order terminates Docket Numbers 9 and 11.

                                  19          IT IS SO ORDERED.

                                  20

                                  21   Dated: August 22, 2019
                                                                                               YVONNE GONZALEZ ROGERS
                                  22                                                      UNITED STATES DISTRICT COURT JUDGE
                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
